Citation Nr: 9925886	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
psychiatric condition, characterized as an anxiety neurosis.

2.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
April 1968.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran is unable to work, is essentially isolated 
socially, and is in persistent danger of mortal injury to 
himself as a result of his service-connected psychiatric 
disability.

3.  The veteran has reported frequent headaches of varying 
severity and length, occurring as often as four times weekly, 
and lasting up to an entire day; however, there is no 
evidence that these headaches are prostrating in nature, and 
no evidence of any medical treatment for symptomatic 
headaches since the mid-1980s.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for a 
psychiatric condition, characterized as an anxiety neurosis, 
have been met.  38 U.S.C.A. §§ 1155, 7105(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code (DC) 9411 (1998); 38 C.F.R. § 4.132, DC 9411 (1996).

2.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 7105(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.124, DC 8100 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for a 
psychiatric condition, characterized as an anxiety neurosis, 
and for headaches.  Since these conditions were previously 
service connected and rated, and the veteran is asserting 
that higher ratings are justified due to an increase in 
severity of the disabilities, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  Under these 
circumstances, pursuant to its duty to assist, the VA may be 
required to provide a new medical examination to obtain 
evidence necessary to adjudicate the increased rating claim.  
Id., citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  This obligation was satisfied by the examinations 
conducted at the VA Medical Center (VAMC) in Cleveland, Ohio, 
in March 1997, described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Increased Rating for a Psychiatric Condition, Characterized 
as an Anxiety Neurosis

The medical evidence of record demonstrates a longstanding 
history of a psychiatric condition, characterized as an 
anxiety neurosis.  Prior to January 1997, the veteran's 
reported history of headaches had been associated with that 
condition.  Subsequently, in accordance with the Board's 
remand instructions, the RO determined that the conditions 
should be rated separately, and the veteran's psychiatric 
condition alone has been evaluated as 30 percent disabling.

A review of the veteran's outpatient treatment records, 
summaries of his frequent hospitalizations (both VA and 
private), and his VA psychiatric examinations indicates that 
he has been incapacitated by this condition or its 
consequences on a regular basis, dating at least to a period 
of hospitalization in January 1992.  Evaluation of the 
veteran's psychiatric condition is complicated by an 
intermittently active history of drug and alcohol abuse.  
However, it appears that his underlying psychiatric condition 
produces essentially identical symptomatology, whether during 
periods that the veteran's substance abuse is active or in 
remission.  Accordingly, the Board has considered all of the 
veteran's symptoms to be related to his service-connected 
psychiatric disability, except for those physical symptoms 
directly attributable to alcohol or drug abuse.

Hospitalization and outpatient treatment records report that 
the veteran is essentially socially isolated, without support 
from friends or family.  He is divorced from his former wife 
and estranged from his sister, who appears to be his only 
living close relative.  The veteran has variously reported 
working a large number of jobs prior to either the mid-1980s 
or mid-1990s, of several weeks to several months in duration.  
Thereafter, he stated that he has not been able to obtain any 
work, both as a result of not "getting along" with others 
at work, as a result of his prior work history.  The veteran 
is currently receiving Social Security Administration (SSA) 
disability benefits for major depression with psychotic 
features.

Hospital summaries document several instances of suicidal 
ideation or suicide attempts, including one by drug overdose 
in November 1996, during which the veteran went into 
respiratory failure and was resuscitated by the use of a 
ventilator and tracheostomy.   

The veteran's most recent VA examination took place at the 
Cleveland VAMC in March 1997.  At that time, the veteran was 
moderately disheveled, but cooperative.  The veteran reported 
occasional auditory hallucinations (consistent with his 
reports during prior outpatient treatment and 
hospitalizations), but there were not current suicidal 
thoughts.  The veteran's mother was reported to be his legal 
financial guardian since November 1995, because of the 
veteran's problems remembering and paying bills.  After 
conducting psychological testing, the examiner concluded that 
the veteran's psychopathological disturbance was likely the 
most significant factor (versus alcohol dependence or 
alcohol-induced anxiety disorder) in his inability to 
function.  A Global Assessment of Functioning (GAF) scale 
score of 30 was assigned, indicating serious impairment in 
communication or judgment or an inability to function in 
almost all areas.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th Ed. 1994) (DSM-IV).  GAF scores are intended to be the 
clinician's judgment of the individual's overall level of 
functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations."  Id.

Prior to November 7, 1996, mental disability was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, DC 9411 (1995).  
Under this formula a 30 percent rating requires "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  The term "definite" has 
been defined by VA's General Counsel as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large." See 
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. 
Brown, 4 Vet.App. 301 (1993).  A 50 percent rating is 
appropriate where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  Where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
appropriate.  Finally, a 100 percent (total) disability 
rating is assigned: (1) where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, (2) where there 
exist totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual is 
demonstrably unable to obtain or retain employment.  Each of 
the above three criteria provides an independent basis for 
granting a 100 percent schedular evaluation for PTSD.  See 
Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Under the rating criteria presently in effect (contained in 
38 C.F.R. § 4.130, DC 9411 as revised), mental disorders are 
evaluated using criteria from the new general rating formula 
for mental disorders.  Under this formula, a 30 percent 
rating is assigned for occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions or recent events).  Where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  A 70 percent rating is 
warranted where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to maintain 
effective relationships.  A 100 percent rating is only 
appropriate in those cases where there is total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting one's self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, one's own occupation or one's own name.

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v Derwinski, 1 Vet.App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; see Rhodan v. West, 12 Vet.App. 
55, 57 (1998).  

Accordingly, based on the medical evidence discussed above, 
the Board finds that the veteran's psychiatric condition 
warrants assignment of a 100 percent evaluation under either 
the old or new rating criteria, as a result of his related, 
demonstrable unemployability, coupled with his clear social 
isolation and history of suicide attempts.  38 C.F.R. 
§ 4.132, DC 9411 (1996); 38 C.F.R. § 4.130, DC 9411 (1998).

Evaluation of Headaches

The veteran's headaches have been rated by analogy to 
migraines, under 38 C.F.R. § 4.124a, DC 8100.  This is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.  Under this code, a 10 percent 
rating may be assigned for characteristic prostrating attacks 
averaging one in two months over the last several months; a 
30 percent rating is appropriate with characteristic 
prostrating attacks occurring on an average once a month; and 
a 50 percent rating may be assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In this case, the veteran has reported headaches of varying 
frequency, intensity and duration.  During his March 1997 VA 
examination, he told his examiner that headaches occurred up 
to 3-4 times weekly, lasting as long as the entire day, but 
generally 4-6 hours.  The veteran did not have a headache at 
the time of the examination, however.  Most recently, at his 
June 1999 hearing before the Board, the veteran testified 
that headaches occurred once or twice a week, lasting from 6 
to 8 hours.  He reported that he had to lay down and take 
medication for the headaches, and asserted that they 
interfered with his employment.  In response to questions 
from his representative, the veteran stated that he had not 
seen a physician for this condition.

In reviewing the claims file, the Board finds no evidence 
that the veteran has complained of or been treated for 
symptomatic headaches during VA or private outpatient 
treatment or hospitalization since at least the mid-1980s.  
Although the veteran has sometimes reported taking Dilaudid, 
Cafergot and/or Naproxen for headaches, he has also stated 
that he last took medication for headaches in 1986 or 1987.  
Moreover, none of the veteran's treatment records since 1992 
appears to list any of the above as a current medication.  
Based on the above, the Board finds the cumulative medical 
history to be more credible and probative than the veteran's 
testimony and the history of headaches he provided at the 
time of his March 1997 VA examination.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board concludes that the 
criteria for a 30 percent or higher evaluation for headaches 
have not been met: i.e., characteristic prostrating attacks 
occurring on an average once a month or frequent and/or 
prolonged prostrating attacks productive of severe economic 
inadaptability.  Accordingly, the veteran's claim for a 
higher rating must be denied.  Id., 38 C.F.R. § 4.124a, DC 
8100.



ORDER

A 100 percent rating for a psychiatric condition, 
characterized as an anxiety neurosis, is granted.

A rating in excess of 10 percent for headaches is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

